



EXHIBIT 10.21


AMENDMENT NUMBER TWO
to the
SECOND AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT
dated as of January 29, 2016
among
BARCLAYS BANK PLC,
SUTTON FUNDING LLC
and
NATIONSTAR MORTGAGE LLC
This AMENDMENT NUMBER TWO (this “Amendment”) is made as of this 17th day of
October, 2016, by and among Barclays Bank PLC (a “Purchaser” and “Agent”),
Sutton Funding LLC (a “Purchaser”) and Nationstar Mortgage LLC (“Seller”), to
that certain Second Amended and Restated Master Repurchase Agreement, dated as
of January 29, 2016 (as amended by that certain Amendment Number One to the
Second Amended and Restated Master Repurchase Agreement, dated as of June 24,
2016, and as further restated, supplemented or otherwise modified from time to
time, the “Repurchase Agreement”), by and among Seller and Purchasers.
WHEREAS, Purchasers, Agent and Seller have agreed to amend the Repurchase
Agreement as more particularly set forth herein.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:
SECTION 1.Amendments. Effective as the Effective Date, the Repurchase Agreement
is hereby amended as follows:
(a)    Section 2 of the Repurchase Agreement is hereby amended by deleting the
defined term “Maturity Date” in its entirety and replacing it with the
following:
“Maturity Date” means October 31, 2016.
(b)    Section 3 of the Repurchase Agreement is hereby amended by adding the
following as a new subsection (k) of the Agreement in its proper alphabetical
sequence:


(k)    FHA Buyout Loans or HECM Buyout Loans. Seller may sell FHA Buyout Loans
or HECM Buyout Loans that are Eligible Mortgage Loans to a Purchaser hereunder
and, if notified by the Agent, shall work in good faith with the Purchasers to
enter into, within fifteeen (15) Business Days of its receipt of such notice
(the “Buyout Amendment Deadline”), an amendment to this Agreement, in form and
substance acceptable to the Purchasers, to restructure the sale and purchase of
FHA Buyout Loans and HECM Buyout Loans pursuant to the terms of this Agreement
in a manner acceptable to the Purchasers (the “Buyout Amendment”). In the event
that such Buyout Amendment is not entered into by the Seller and Purchasers by
the Buyout Amendment Deadline, Seller shall not be permitted to sell any FHA
Buyout Loans or HECM Buyout Loans to any Purchaser hereunder pursuant to this
Agreement. Further, in the event that such Buyout Amendment is not entered into







--------------------------------------------------------------------------------





by the Seller and Purchasers by the Buyout Amendment Deadline, any FHA Buyout
Loans or HECM Buyout Loans subject to a Transaction as of the Buyout Amendment
Deadline shall cease to be Eligible Mortgage Loans on the one hundred-twentieth
(120th) day following the Buyout Amendment Deadline.


(c)    Section 16 of the Repurchase Agreement is hereby amended by deleting
subsection 16(g) in its entirety and replacing it with the following:


(g)    With respect to each FHA Buyout Loan, (i) Seller shall deposit FHA claims
payments on such FHA Buyout Loan into the Sutton Collection Account within one
Business Day of receipt and (ii) Seller shall service such FHA Buyout Loan in
strict compliance with all FHA requirements.


(d)    Section 16 of the Repurchase Agreement is hereby amended by deleting
subsection 16(h) in its entirety and replacing it with the following:


(h)    With respect to each HECM Buyout Loan, (i) Seller shall deposit FHA
claims payments on such HECM Buyout Loan into the Sutton Collection Account
within one Business Day of receipt and (ii) Seller shall service such HECM
Buyout Loan in strict compliance with all FHA requirements.


(e)    Section 16 of the Repurchase Agreement is hereby amended by adding the
following as a new subsection (j) of the Agreement in its proper alphabetical
sequence:


(j)    With respect to each FHA Buyout Loan and HECM Buyout Loan subject to a
Transaction as of October 17, 2016, Seller shall, on or before November 16,
2016, revise the current U.S. Department of Housing and Urban Development’s form
for Single-Family Application for Insurance Benefits, as necessary, to remove
all references relating to Sutton Funding LLC.


SECTION 2.Fees and Expenses. Seller agrees to pay to Purchasers all fees and out
of pocket expenses incurred by Purchasers and Agent in connection with this
Amendment, including all reasonable fees and out of pocket costs and expenses of
the legal counsel to Purchasers and Agent incurred in connection with this
Amendment, in accordance with Section 23(a) of the Repurchase Agreement. In
addition, Seller shall pay to the Purchasers a non-refundable extension fee in
an amount equal to $327,638.89 (the “Extension Fee”) fully earned and payable on
the date hereof. The payment of such Extension Fee shall be made in Dollars, in
immediately available funds, without deduction, set-off or counterclaim in
accordance with the Purchasers’ Wire Instructions.
SECTION 3.Defined Terms. Any terms capitalized but not otherwise defined herein
should have the respective meanings set forth in the Repurchase Agreement.
SECTION 4.Conditions to Effectiveness of this Amendment. This Amendment shall
become effective on the day (the “Effective Date”) when Seller shall have paid
or delivered, as applicable, to Purchasers all of the following fees, expenses,
documents and instruments, each of which shall be in form and substance
acceptable to Purchasers:


- 2 -

--------------------------------------------------------------------------------





(a)    all accrued and unpaid fees and expenses owed to Purchasers in accordance
with the Facility Documents, in each case, in immediately available funds, and
without deduction, set-off or counterclaim;
(b)    a copy of this Amendment duly executed by each of the parties hereto;
(c)    a copy of the Amendment Number Ten to the Mortgage Loan Participation
Purchase and Sale Agreement, dated as of the date hereof, and the Amendment
Number Five to the Loan and Security Agreement, dated as of the date hereof, in
each case duly executed by each of the parties thereto;
(d)    the Extension Fee (as defined in this Amendment); and
(e)    any other documents reasonably requested by Purchasers or Agent on or
prior to the date hereof.
SECTION 5.Limited Effect. Except as amended hereby, the Repurchase Agreement
shall continue in full force and effect in accordance with its terms. Reference
to this Amendment need not be made in the Repurchase Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Repurchase Agreement, any reference in any of such items to the Repurchase
Agreement being sufficient to refer to the Repurchase Agreement as amended
hereby.
SECTION 6.Representations. In order to induce Purchasers and Agent to execute
and deliver this Amendment, Seller hereby represents to Purchasers and Agent
that as of the date hereof, (i) Seller is in full compliance with all of the
terms and conditions of the Program Documents and remains bound by the terms
thereof, and (ii) no Default or Event of Default has occurred and is continuing
under the Program Documents.
SECTION 7.Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of New York, without regard to principles of conflicts of laws
(other than Sections 5-1401 and 5‑1402 of the New York General Obligations Law
which shall be applicable).
SECTION 8.Counterparts. For the purpose of facilitating the execution of this
Amendment, and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts. Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument. The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.
[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]


- 3 -

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Purchasers, Agent and Seller have caused their names to be
duly signed to this Amendment by their respective officers thereunto duly
authorized, all as of the date first above written.
BARCLAYS BANK PLC,
as Purchaser and Agent


By: /s/ Joseph O’Doherty___________________
Name: Joseph O’Doherty
Title: Managing Director




SUTTON FUNDING LLC,
as Purchaser


By: /s/ Ellen Kierman______________________
Name: Ellen Kierman
Title: Vice President




NATIONSTAR MORTGAGE LLC,
as Seller


By: /s/ Jeffrey Neufeld_____________________
Name: Jeffrey Neufeld
Title: Senior Vice President and Treasurer




- 4 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Purchasers, Agent and Seller have caused their names to be
duly signed to this Amendment by their respective officers thereunto duly
authorized, all as of the date first above written.
BARCLAYS BANK PLC,
as Purchaser and Agent
By: /s/ Joseph O’Doherty___________________
Name: Joseph O’Doherty
Title: Managing Director
SUTTON FUNDING LLC,
as Purchaser
By: /s/ Ellen Kierman______________________
Name: Ellen Kierman
Title: Vice President
NATIONSTAR MORTGAGE LLC,
as Seller
By: /s/ Jeffrey Neufeld_____________________
Name: Jeffrey Neufeld
Title: Senior Vice President and Treasurer





